Citation Nr: 9907346	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-31 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a right elbow 
disorder.

4.  Entitlement to a rating in excess of 20 percent for 
chronic residuals of a right foot injury status post surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from April 1987 to March 1993. 

In February 1994 and May 1994 rating decisions, entitlement 
to service connection for a contusion of the right shoulder, 
bilateral knee pain, and contusion/bursitis of the elbows was 
denied.  Service connection for residuals of a fracture of 
the fifth metatarsal was granted and evaluated as 10 percent 
disabling, effective from March 27, 1993.  The veteran 
thereafter expressed disagreement with the Department of 
Veterans Affairs (VA) regional office's (RO) determinations.  
Accordingly, in May 1994 a statement of the case addressing 
entitlement to service connection for a contusion of the 
right shoulder, bilateral knee pain, and a contusion/bursitis 
of the right elbow and entitlement to an increased rating for 
a right foot disorder was issued.  In July 1994, the veteran 
perfected the appeal.  

On appellate review in March 1997, the Board of Veterans' 
Appeals (Board) remanded the veteran's claims for due process 
considerations.  Subsequent to the Board's remand, in August 
1998, the RO confirmed and continued the denials associated 
with the service-connected claims.  However, the assigned 
10 percent evaluation for the veteran's right foot disorder 
was increased to 20 percent, effective from March 27, 1993.  

Because the service connection issues remain in a denied 
status, they have been returned to the Board for appellate 
review.  In addition, in accordance with AB v. Brown, 6 Vet. 
App. 35 (1993), since a rating in excess of 20 percent is 
possible for the veteran's right foot disability that issue 
remains on appeal as well.  Id.

The issues of entitlement to service connection for a 
contusion/bursitis of the right elbow and bilateral knee pain 
will be addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's right shoulder disorder is related to in-
service occurrences.

3.  The veteran's right foot injury status post surgery is 
manifested by limitation of motion with pain, tenderness, and 
crepitus at the base of the fifth metatarsal.  

4.  The veteran's disability is productive of no more than 
moderately severe impairment. 


CONCLUSIONS OF LAW

1.  The veteran's right shoulder disorder is related to in-
service events.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303 (1998).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a status post operative right foot disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5283, 
5284 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Service connection

The veteran seeks entitlement to service connection for a 
right shoulder disorder.  Review of the record indicates that 
the veteran has submitted a well-grounded claim.  The service 
medical records show that in December 1989 the veteran 
complained of pain of the right shoulder after being hit by a 
locker and that an assessment of contusion of the right 
scapula was made.  The post-service evidence documents the 
veteran's complaints of pain and treatment for the disorder 
and that a diagnosis of status post chipped scapula has been 
made.  The VA, therefore, has a duty to assist the veteran in 
the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  After reviewing the evidence of 
record, the Board is satisfied that all necessary evidence 
has been received for an equitable disposition of the 
veteran's appeal and adequately developed.  Id. 

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury incurred or disease contracted in the line of duty.  
38 U.S.C.A. § 1131.  The regulations also state that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  

The VA must determine whether evidence supports the veteran's 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the Board finds that entitlement to service 
connection has been established.  The service medical records 
show that in December 1989, the veteran complained of 
shoulder pain after a locker being pulled with a dolly 
slipped off and hit his right shoulder.  At that time, 
tenderness on palpation of the posterior scapular head with 
slight edema and discoloration with good range of motion was 
noted and an assessment of contusion of right scapula was 
made.  

At VA examination in June 1993, although examination revealed 
essentially normal findings, a diagnosis of history of 
contusion of the scapula was noted and VA outpatient 
treatment reports extending from June 1993 to June 1995 show 
continued treatment for complaints of pain and swelling of 
the right shoulder although x-ray studies were negative.

On VA examination in May 1998, the examiner reviewed the 
veteran's claims folder and the historical account, in which 
the veteran stated that while in service a 9-foot military 
locker fell over and struck his shoulder and he received 
treatment thereafter.  The examiner, a certified family nurse 
practitioner, documented the veteran's complaints of pain, 
weakness and giving away with decreased range of motion of 
the right shoulder.  The examiner then record clinical 
findings, showing forward flexion of the right shoulder 
ranging from zero to 160 degrees, abduction from zero to 110 
degrees and external rotation from zero to 80 degrees.  After 
examination, the diagnosis was status post chipped scapula, 
service-connection.

Based upon review of the evidence of record, entitlement to 
service connection for a right shoulder disorder has been 
established.  The record shows that on VA examination in June 
1993 revealed essentially normal findings and recorded a 
diagnosis of a history of contusion of the scapula.  However, 
it also shows that while in service, a locker fell on the 
veteran's right shoulder and an assessment of contusion of 
the scapula was made.  Since service, the veteran has 
complained of pain of the right shoulder and continued to 
receive treatment.  On VA examination in May 1998, after 
reviewing the claims folder and examination of the veteran, 
which revealed decreased range of motion, a diagnosis of 
status post chipped scapula, service connection was 
indicated.  Considering the foregoing, the Board finds that 
that the record overall supports the veteran's March 1998 
hearing testimony which attributes his right shoulder 
disability to being hit with a locker while in service and 
establishes that the veteran's currently diagnosed right 
shoulder disability initially began in service and is 
attributable to in-service events. See 38 U.S.C.A. § 1131; 
See Savage v. Gober, 10 Vet. App 489 (1997); Caluza v. Brown, 
7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. 
App. 24 (1991); 38 C.F.R. § 3.303(b).  

In this case, the Board also points out that the record is 
devoid of any post-service evidence demonstrating that the 
veteran's right shoulder disorder possibly occurred as 
secondary to intercurrent events.  Instead, the record 
overall establishes that the right shoulder disability was 
initially incurred in service and is more properly 
attributable to in-service causes.  As long as the evidence 
of record shows that the veteran's current disability is 
causally related to in-service events or treatment, 
entitlement to service connection may be established.  
Caluza, 7 Vet. App. 498.  Here, the competent evidence of 
record supports the veteran's assertions, which attribute his 
right shoulder disability to service.  The record shows that 
during service the veteran injured his right shoulder after 
being hit by a locker, that since service he has complained 
of right shoulder pain, and in 1998 the examiner recorded a 
diagnosis of status post chipped scapula, service connection.

Considering the foregoing evidence of record, the Board 
concludes that the evidence supports the claim of entitlement 
to service connection for residuals of a right shoulder 
disorder.  38 U.S.C.A. §§ 1131, 5107(b); Gilbert, 1 Vet. 
App. at. 55; 38 C.F.R. §§ 3.102, 3.303.

Increased rating

The Board notes that review of the veteran's claims file 
indicates that, as appealed, the veteran has expressed 
dissatisfaction with the initial rating assigned by the RO 
following a grant of service connection.  See Fenderson v. 
West, No. 96-947 (U.S. Vet. App. January 20, 1999).

The veteran asserts that he experiences increased pain and 
increased difficulties with walking and standing as a result 
of his right foot disability.  Accordingly, the Board finds 
that the veteran's claim is plausible and well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  See Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The VA, therefore, has 
a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
After reviewing the pertinent evidence of record, the Board 
is satisfied that all relevant evidence has been obtained 
with respect to this claim and that all relevant facts have 
been developed.  As required by the applicable statute, the 
duty to assist has been fulfilled.  Id.

In February 1994, service connection for residuals of a post-
operative fracture of the right fifth metatarsal was granted 
and evaluated as 10 percent disabling, effective from March 
27, 1993.  At that time, the RO considered the veteran's 
service medical records, showing that after jumping from a 
truck in June 1990 the veteran incurred a fracture of the 
fifth metatarsal and thereafter underwent a open reduction 
and internal fixation with a larger screw in August 1991 and 
iliac crest bone graft in August 1992.  The service medical 
records also show that in March 1993, the veteran was 
medically discharged due to a diagnosis of recurrent 
nonunion, right fifth metatarsal base fracture.  The RO also 
considered a June 1993 VA examination report which reveals a 
6-centimeter longitudinally centered scar over the base of 
the right 5th metatarsal with mild tenderness on palpation of 
the screw head beneath the scar and a diagnosis of fracture 
base of the 5th metatarsal, right foot with delayed union and 
symptomatic retained internal fixation.

The pertinent evidence of record thereafter consists of an 
April 1995 orthopedic statement and April 1995 VA hospital 
reports, noting that on previous occasions the veteran had 
undergone an open reduction and internal traction of the 
right 5th metatarsal bone fracture.  However, because of the 
prior unsuccessful surgeries, the fracture progressed into a 
painful non-union.  Thus, in April 1995, the veteran 
underwent a hardware removal of the right foot and excision 
of the non-union fragment. 

VA outpatient treatment reports extending from June 1993 to 
June 1995 show treatment for complaints of pain and swelling 
of the right foot.  Included within the reports are x-ray 
studies showing evidence of a status post pinning fracture at 
the base of metatarsal with incomplete or non-union of the 
fracture site.  

On VA examination in August 1995, the veteran recalled that 
in 1990 he jumped off of a truck and sustained a fracture 
metatarsal of the right foot and that his foot was 
subsequently placed in a cast.  However, it did not heal.  
Because of continued difficulties, the veteran recalled 
undergoing surgery where a screw was installed.  
Nevertheless, the foot still did not heal and the screw was 
removed.  He also recalled undergoing a bone graft.  The 
veteran's current complaints consisted of experiencing 
continued persistent pain that awakened him at night and pain 
on weight-bearing and after prolonged walking, running and 
jumping.  Examination revealed a healed 2-inch mid-lateral 
incision on the right, which was tender.  Range of motion was 
complete and eversion and inversion, dorsiflexion and plantar 
flexion were strong.  The veteran could also heel and toe 
walk with weight bearing.  X-ray studies showed a bony 
deformity of the tip of the base of the fifth metatarsal with 
a slightly deformed osteophyte, which may have represented 
the tip of the metatarsal.  The diagnosis was status post 
fracture at the base of fifth metatarsal, surgery times three 
with residual symptoms.  

In the discussion section, the examiner stated that the 
veteran was semi-impaired by his residual metatarsal 
symptoms.  The symptoms, however, were disproportionate to 
physical findings at that time and, in retrospect, the 
veteran would have been better had no surgery ever been 
performed.  Nevertheless, the veteran was status post surgery 
times three and had residual significant localized tenderness 
with impairment of function.  

At his personal hearing in March 1998, the veteran testified 
that he experienced localized pain and soreness.  He also 
asserted that his disability has affected obtaining the type 
of employment he desired.  The veteran argued that he was 
denied job opportunities, which required pole climbing, 
because of his foot disability. 

On VA examination in May 1998, complaints of pain, weakness, 
stiffness, lack of endurance, and the inability to stand 
greater than 2 hours or walk more than a mile were recorded.  
The veteran also complained of experiencing flare-ups, 
approximately two to three times a week, with a severity 
level of 8 on a scale numbered from 1 to 10 and lasting 
between 8 to 24 hours.  His symptoms were precipitated by 
standing and walking, but alleviated by rest, elevation, and 
medication.  The veteran added his symptoms were productive 
of functional impairment and it was very painful for him to 
walk or work during the flare-ups.  However, it was noted 
that the veteran worked and wore corrective shoes with heel 
cups.  

Physical examination demonstrated range of motion on eversion 
and plantar flexion from zero to 40 degrees and on 
dorsiflexion from zero to 15 degrees.  Pain on eversion 
against resistance was noted and strength on eversion and 
inversion was 4/5.  Examination also revealed crepitus 
surrounding the area of the previous surgery with eversion 
and tenderness with palpation at the base of the fifth 
metatarsal.  Evidence of edema was not present.  Difficulty 
with tiptoe or heel walking was documented along with 
limitation on standing to two hours or less and walking to 
one mile or less.  A 2-inch mid-lateral tender incision scar 
was also observed.  Irritated peroneus longus brevis 
secondary to the original trauma and subsequent surgeries, as 
well as a prominent lateral malleolus and lateral ankle 
strabigium were also noted.  Deep tendon reflexes of the 
lower extremities were present.  The relevant diagnoses were 
peroneus tendinitis of the right; enteropathy spur formation 
at the base of the fifth metatarsal; open reduction, internal 
fixation repair and fifth metatarsal fracture, service-
connected; removal of hardware from the open reduction, 
internal fixation repair, service-connected; irritated 
peroneus longus brevis; and peroneal tendinitis.  

In August 1998, the 10 percent evaluation was increased to 
20 percent, effective from March 27, 1993 pursuant to 
Diagnostic Code 5284.  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is also noted that the evaluation of the same disability 
under various diagnoses is to be avoided.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(1998).

The Rating Schedule allows a 20 percent rating for a 
moderately severe foot injury or a moderately severe malunion 
of or nonunion of tarsal or metatarsal bones and a 30 percent 
rating for a severe foot injury or severe malunion of or 
nonunion of tarsal or metatarsal bones.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5283, 5284.  Actual loss of use of the foot 
warrants a 40 percent rating.  Id.

Upon reviewing the evidence and the veteran's disability 
picture, the Board finds that the currently assigned 20 
percent evaluation is appropriate.  The veteran's disability 
picture more nearly approximates the criteria required for a 
20 percent evaluation.  Although pain, tenderness, crepitus, 
and slight limitation of motion is present, the clinical data 
shows that the veteran's disability is no more than 
moderately severe.  On range of motion tests, eversion and 
plantar flexion ranged from zero to 40 degrees and 
dorsiflexion ranged from zero to 15 degrees.  Strength on 
both eversion and inversion was 4/5.  No evidence of edema 
was present.  Further, although difficulty on tiptoe and heel 
walking and limitation of prolonged standing was noted.  The 
veteran can stand for approximately two hours and walk about 
a mile.  In addition, by history and currently, neurological 
findings are normal and the veteran obtained relief with 
rest, elevation, and medication.  In view of the foregoing, 
evidence of severe functional impairment resulting from a 
severe foot injury or severe nonunion of the fifth metatarsal 
bone is not present.  As such, the assigned 20 percent rating 
is appropriate.  38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic 
Codes 5283, 5284

As discussed above, the Board recognizes the veteran's 
complaints of pain, tenderness, and crepitus.  The Board also 
acknowledges that functional impairment which interferes with 
lifestyle and employment activities and supported by adequate 
pathology is recognized as resulting in disability.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.10, 4.40, 
4.45.  In this case, the Board notes that the positive 
finding of pain does not warrant entitlement to an additional 
rating in this case § 4.40 does not provide for a separate 
rating for pain; it provides for an additional rating in 
conjunction with applicable rating criteria.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).  In spite of the 
findings of pain after prolonged walking and standing, 
increased functional impairment which interferes with the 
veteran's lifestyle and employment activities is not present.  
The veteran has good range of motion and strength without 
neurological deficits.  38 C.F.R. § 4.7.  The veteran is 
employed and can stand for approximately two hours and walk 
about a mile.  In addition, he obtains relief with rest, 
elevation, and medication.  Based on the clinical data and 
pertinent law and regulations, the Board concludes that, in 
this case, an additional rating based on the veteran's 
functional loss, due to pain, crepitus, weakness, and 
tenderness is not warranted.  That is, the evidence does not 
reflect a basis for a higher evaluation, since the veteran's 
disability does not result in severe functional impairment 
resulting from a severe foot injury or severe nonunion of the 
fifth metatarsal bone.  See DeLuca, 8 Vet. App. 202; 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Additionally, the Board has considered whether the veteran 
could be accorded a separate 10 percent rating for the 2-inch 
mid-lateral incision tender scar, under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, or for impairment for the part affected 
under 38 C.F.R. § 4.118, Diagnostic Code 7805.  However, in 
this regard, the clinical data and Rating Schedule does not 
support the granting of a separate 10 percent rating.  
Although all disabilities, including those arising from a 
single disease entity, are rated separately, the United 
States Court of Veteran's Appeals (Court) has held that the 
critical element is that none of the manifestations of each 
such disability could be duplicative of or overlapping with 
the symptomatology of any of the other disabilities in 
question.  Each disability must be separate and distinct in 
nature.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The 
veteran's tender incision, surgical scar is part and parcel, 
not separate and distinct, of the veteran's service-connected 
left foot disability.  The tender 2-inch scar resulted from 
the veteran's surgeries and is the point of the tenderness 
and pain resulting in the veteran's foot disability; thus, 
because it is duplicative and overlapping of the veteran's 
right foot disability, the assignment of a separate 10 
percent rating would constitute pyramiding, which is 
prohibited by Esteban, supra and 38 C.F.R. § 4.14.

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321 (1998), 
have been considered but finds no basis for an allowance of 
this claim.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  However, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1) when there is no evidence of an 
exceptional disability picture.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  In this case, there is no 
evidence of frequent hospitalization or marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria.  The Board acknowledges that 
the veteran asserts that he was denied employment which 
involved pole-climbing duties because of his right foot 
disability.  However, the record shows that the veteran is 
employed and is devoid of any findings demonstrating marked 
interference with his current employment duties.  The record 
also does not show that the veteran is frequently 
hospitalized because of his right foot disability.  
Therefore, the assigned 20 percent evaluation is appropriate 
and an increased evaluation on an extra-schedular basis is 
not warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to service connection for a right shoulder 
disorder is granted.

Entitlement to an increased evaluation in excess of 20 
percent residuals of a right foot injury status post surgery 
is denied.


REMAND

As noted above, in February and May 1994 rating actions, 
service connection for a contusion and bursitis of the left 
elbow was denied.  On notice of disagreement in May 1994, the 
veteran disagreed with the denial of entitlement to service 
connection for the right and left elbow.  However, as noted 
in the INTRODUCTION portion of the decision, only the issue 
of entitlement to service connection for a contusion/bursitis 
of the right elbow has been properly developed for appellate 
review.  Because the veteran has submitted communication 
which is construed as a timely notice of disagreement with 
the RO determination dated in May 1994, see 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.201 (1998), the Board 
finds that a statement of the case with respect to the issue 
of entitlement to service connection a contusion/bursitis of 
the left elbow should be issued.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (1998); see also Garlejo v. Brown, 
10 Vet. App. 229 (1997).

As noted above, the veteran also seeks entitlement to service 
connection for a bilateral knee disorder and a right elbow 
disorder.  

Regarding the knees, the veteran asserts that his bilateral 
knee disorders were incurred while in service because at that 
time, he worked as a construction electrician and climbing 
telephone poles was required.  The service medical records 
show that on entrance examination in August 1988, a scar of 
the outer aspect of the left knee and on the right knee was 
noted.  The reports also show, for the left knee, that in 
July 1989, complaints of pain and locking of the left knee 
were recorded after the veteran stated that he developed left 
knee pain while gaffing three days.  However, after 
examination, the assessment was normal examination.  The 
service medical records also show that in December 1989, the 
veteran complained of right knee pain after a board fell on 
the knee, and after examination, which revealed essentially 
normal findings, the assessment was right knee strain.  The 
reports also show complaints of right knee pain in January 
1990 and an assessment of right knee strain resolving.

At VA examination in June 1993, findings were essentially 
normal except for a mild varus of the knees with a gap of 3-
centimeters between the medial femoral condyles without pain 
on patellofemoral compression and an impression of history of 
contusion of the right scapula was made.  VA outpatient 
treatment reports extending from June 1993 to June 1995 show 
treatment for complaints of pain and swelling of the right 
knee, although x-ray studies of the knees were negative.

On VA examination in May 1998, after acknowledging that the 
veteran's claims folder had been reviewed and reviewing the 
veteran's historical account, the examiner, a certified 
family nurse practitioner, recorded that on examination of 
the knees, flexion was from zero to 140 degrees with 
extension to zero degrees, bilaterally.  In addition, 
Lachman's and McMurray's were negative and no evidence of 
medial or lateral collateral ligament instability was noted.  
Nevertheless, in the diagnosis section, the examiner stated 
it is reasonable and prudent that the veteran's knee injury 
is related to a service injury.  The examiner also noted that 
x-rays were pending.  It is noted that if accomplished, the 
veteran's x-reports are not of record and because the 
essentially normal findings on evaluation appear 
contradictory to examiner's comments, additional development 
is warranted.  

For the right elbow, the veteran states that he initially 
injured his right elbow in 1991 while playing dodge ball in 
physical therapy.  He recalls incurring the injury after 
catching a ball and landing on his elbows.  He also recalls 
incurring a second injury to his elbows after being struck by 
a mirror in 1992.

The service medical records show that on entrance examination 
in 1988, a pink body mark of the volar aspect of the right 
elbow was noted and in April 1990, after falling, the veteran 
received treatment for an acute right elbow injury.  In 1990, 
an assessment of elbow contusion was made.  Complaints of 
right elbow pain after physical training were also recorded 
in May 1990, although findings were normal.  Thereafter, the 
record is devoid of any complaints of or findings associated 
with a right elbow injury.

On VA examination in May1998, elbow flexion was from zero to 
145 degrees, bilaterally.  However, the diagnosis was elbow 
bursitis status post service injury.  As indicated above, 
because of the essentially normal findings of record and the 
seemingly contradictory diagnosis, additional development is 
warranted.

Considering the above-discussed essentially normal clinical 
findings and thereafter, recorded diagnoses and etiological 
determinations, the Board is of the opinion that further 
development is warranted for the veteran's bilateral knee 
disorders and right elbow disorder.  A medical opinion is 
required in order to identify whether the veteran currently 
has a bilateral knee disorder and right shoulder disorder and 
to determine whether it is at least as likely than not that 
the disorders, if present, are attributable to service or any 
events from service.  

The Board may not rely on its own unsubstantiated medical 
conclusions to refute medical evidence favorable to the 
claimant.  See Watai v. Brown, 9 Vet. App. 441, 444 (1996), 
citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  If 
the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Talley v. Brown, 6 Vet. App. 72 
(1993); see also Green (Victor) v. Derwinski, 1 Vet. App. 121 
(1991).  As such, additional development is warranted.

In order to extend to the veteran every equitable 
consideration and to ensure that the veteran's due process 
rights are fulfilled, this case is REMANDED for the 
following:

1.  Regarding the left elbow, the RO 
should review all the relevant evidence 
submitted and, if appropriate, accomplish 
any additional development deemed 
necessary.  Thereafter, the RO should 
readjudicate the claim for service 
connection.  If the claim remains in a 
denied status, the RO should issue a 
statement of the case to the veteran and 
his representative and advise them of the 
applicable time in which a substantive 
appeal may be filed.  Thereafter, if an 
appeal has been perfected, the case 
should be returned to the Board.

2.  Regarding the bilateral knee 
disorders and right elbow disorder, the 
RO should transfer the veteran's file to 
a VA orthopedist, in order to determine 
whether the evidence of record supports a 
diagnosis of a bilateral knee disorder 
and right elbow disorder and if so, to 
determine the current nature and extent 
and etiology of any disorder present.  If 
deemed necessary, a subsequent 
examination may be accomplished.  In a 
comprehensive report, and after review of 
the veteran's history, complaints, and 
pertinent data from the claims folder, 
the examiner should expressly identify 
what type of knee and elbow disorders are 
present, i.e., specify whether the 
evidence supports a diagnosis of any 
disorder.  If the clinical data does not 
support diagnoses of a bilateral knee 
disorder or right elbow disorder, the 
examiner should so state.  However, for 
any diagnoses made, the examiner should 
comment on the etiology of any disorder 
present and provide an opinion on whether 
it is at least as likely than not that 
the disorder is related to service or any 
events from service.  All reasons and 
rationales for any conclusion reached 
should be discussed.  

The veteran's claims folder must be made 
available to the examiner for review 
prior to the examination. 

3.  The RO should review the additional 
evidence submitted and, if appropriate, 
accomplish any additional development 
deemed necessary.  The RO should then 
readjudicate the veteran's claims of 
entitlement to service connection for a 
bilateral knee disorder and right elbow 
disorder.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the veteran's claims 
remain in a denied status, he should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should include 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claim.  The RO's actions should 
follow the Court's instructions detailed 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The requisite time to respond 
should be allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

